PER CURIAM.
These consolidated appeals present no question of fact and but one of law, to wit, whether certain of appellant’s causes of action are barred by Section 8600 of the Code of Tennessee of 1932, which is as follows: “* * * Actions on contracts not otherwise expressly provided for, shall be commenced within six years after the cause of action accrued.”
The District Court answered this question in the affirmative. Upon consideration of Clearfield Trust Co. et al. v. United States of America, 63 S.Ct. 573, 87 L.Ed. _, since decided by the Supreme Court, on March 1, 1943, we take the contrary view.
Those portions of the judgments which are appealed from are reversed and the causes are remanded for proceedings not inconsistent herewith.